 



Exhibit 10.1

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of December 23, 2004,
is made and entered into by and between Party City Corporation, a Delaware
corporation (the “Company”), and Nancy Pedot (the “Executive”).

     WHEREAS, the Company wishes to employ the Executive, and the Executive
wishes to serve the Company, in the capacities and on the terms and conditions
set forth in this Agreement;

     NOW, THEREFORE, it is hereby agreed as follows:

     1. Employment.

          (a) Agreement to Employ. Upon the terms and subject to the conditions
of this Agreement, the Company hereby agrees to employ the Executive and the
Executive hereby agrees to accept her employment by the Company.

          (b) Employment Period. The Company shall employ the Executive and the
Executive shall serve the Company, on the terms and conditions set forth herein,
for an initial term of employment commencing on January 12, 2004 (the
“Commencement Date”) and ending on January 11, 2007 (the “Initial Period”);
provided, that (i) the Executive’s term of employment will automatically be
extended for successive one year periods thereafter upon the terms and
conditions set forth herein (each, an “Extension Period” and, collectively with
the Initial Period, the “Employment Period”), unless either party gives the
other party written notice of such party’s intention not to renew this Agreement
at least three months prior to the end of the Initial Period or any Extension
Period, and (ii) the Employment Period may be terminated earlier as provided
hereinafter.

     2. Duties. During the Employment Period, the Executive shall serve as Chief
Executive Officer of the Company. The Executive shall report to the Company’s
Board of Directors (the “Board”) and shall liaison with the Company’s Chairman
of the Board on a consistent basis. The Executive shall have such duties and
responsibilities as are consistent with and customarily assigned to her position
with the Company as determined by the Board. The Executive shall also have such
other duties and responsibilities consistent with and customarily assigned to
her position with the Company as may from time to time be assigned to her by the
Board. During the Employment Period, the Executive shall devote her full
attention and time to the business and affairs of the Company and shall carry
out such duties and responsibilities faithfully and to the best of her ability.
Notwithstanding anything herein to the contrary, it is expressly understood and
agreed that the Executive may continue to participate in charitable activities
so long as such activities do not unreasonably interfere with her
responsibilities as the Company’s Chief Executive Officer. The Executive may
serve on the boards of other for-profit companies only with the prior written
approval of the Board. Additionally, the Executive shall inform the Board as to
the timing of the Executive’s transition off of the Petsmart board.

     3. Salary. For the services rendered by the Executive hereunder and during
the Employment Period, the Company shall pay to the Executive as compensation,
subject to any applicable withholding and deductions, a minimum annual base
salary of $500,000 (the “Base

 



--------------------------------------------------------------------------------



 



Salary”). In addition, in consideration for the Executive’s agreement to abide
by the provisions of Paragraph 8 herein, the Company shall pay to the Executive,
subject to any applicable withholding and deductions, an annual stipend of
$100,000 (the “Restrictive Covenant Stipend”) (the Base Salary and the
Restrictive Covenant Stipend hereafter referred to as the “Salary”). The Salary
shall be subject to annual review and increase at the direction of the Board.
The Salary shall be payable in accordance with the Company’s regular payroll
practice for its senior executives, as in effect from time to time.

     4. Incentive Compensation. (i) In addition to Salary, the Executive shall
be entitled to earn an annual bonus for each full Fiscal Year (as defined below)
of the Company during the Employment Period pursuant to the Company’s annual
incentive bonus plan as in effect from time to time and based on attaining
certain performance objectives thereunder (the “Performance Bonus”). The target
amount of the Performance Bonus for each Fiscal Year during the Employment
Period shall be sixty percent (60%) of the Executive’s Salary, at the rate in
effect as of the last day of the Fiscal Year for which such bonus is paid. The
actual Performance Bonus may be more or less than 60% of Salary, based on actual
performance according to the reasonable performance objectives established by
the Compensation Committee of the Board. The Executive and Company hereby agree
that the Executive has been paid the Performance Bonus for Fiscal Year ending
July 3, 2004. The performance objectives for subsequent periods under this
Agreement shall be established by the Compensation Committee of the Board. The
actual amount of the Performance Bonus for any Fiscal Year shall be payable no
later than forty-five (45) days after completion of the Company’s audited
financial statements. For purposes of this Agreement, “Fiscal Year” means each
twelve month period ending on or about June 30 or such other date as hereinafter
adopted. .

     (ii) Stock Options. The Executive shall be granted on the Commencement
Date, nonqualified stock options (the “Stock Options”) to acquire 600,000 shares
of common stock of the Company, $0.01 par value per share (the “Common Stock”),
at an exercise price per share equal to $12.34. The Stock Options shall have a
term of ten years from the date of grant and shall vest and become exercisable
on the following dates (each such date, a “Vesting Date”):

     150,000 Stock Options shall vest and become fully exercisable on
January 12, 2004, provided the Executive is employed by the Company on such
date;

     150,000 Stock Options shall vest and become fully exercisable on
January 12, 2005, provided the Executive is employed by the Company on such
date;

     150,000 Stock Options shall vest and become fully exercisable on
January 12, 2006, provided the Executive is employed by the Company on such
date; and

     150,000 Stock Options shall vest and become fully exercisable on
January 11, 2007, provided the Executive remained employed by the Company
through January 11, 2007.

In addition, the Executive may be entitled to additional stock options to be
granted at the discretion of the Compensation Committee of the Board.

-2-



--------------------------------------------------------------------------------



 



     Notwithstanding anything herein to the contrary, it is expressly understood
and agreed that in the event that the Executive’s employment is terminated prior
to a Vesting Date either by the Company without Cause (as defined below) or by
the Executive for Good Reason (as defined below) then, a “pro-rata portion” of
the 150,000 Stock Options that would have otherwise vested if the Executive had
remained employed through the Vesting Date immediately following the effective
date of such termination and a “pro-rata portion” of any other stock options
granted by the Company to the Executive that are otherwise scheduled to vest in
the twelve (12) month period following the termination date shall immediately
vest and become fully exercisable and shall remain exercisable in accordance
with the post-employment exercise terms applicable to other senior executives of
the Company generally. For purposes of this paragraph “pro-rata portion” shall
mean that number equal to the product of (A) the total number of options
otherwise subject to vesting on such Vesting Date, and (B) the ratio of (x) the
number of days elapsed between the Vesting Date immediately prior to the
effective date of termination and such date of termination, to (y) the number
365.

     (iii) Vacation. During the Employment Period, the Executive shall be
entitled to three weeks of paid vacation per year of employment.

     (iv) Automobile Allowance. During the Employment Period, the Executive
shall be reimbursed for the actual cost of leasing and insuring an automobile,
up to a maximum of $675.00 per month.

     5. Benefit Plans. The Executive shall be eligible to participate in any
health insurance plan, dental insurance plan, retirement plan, fringe benefit
plan, or other employee benefit plan generally made available by the Company to
all employees or to other executive officers of the Company in the same class as
the Executive. Participation in any such plan or program shall be subject to the
terms and conditions of such plan, including any waiting periods and/or
eligibility requirements thereunder.

     6. Reimbursement of Expenses. During the Employment Period, the Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by her in performing services hereunder, in accordance with the
Company’s policies and procedures established for reimbursement of expenses of
executive officers in the same class as the Executive. Reimbursement shall be
subject to prompt presentation by the Executive of expense statements, receipts
or such other supporting information as the Company may require or as may be
required for tax purposes.

     7. Termination of Employment.

          (a) Termination of the Employment Period. Notwithstanding
Paragraph 1(b), the Company reserves the right at any time during the Employment
Period to terminate the Executive’s employment with or without Cause. The
Employment Period shall end upon the earliest to occur of (i) the Executive’s
death or a termination of the Executive’s employment by the Company due to
Disability (as defined below), (ii) a termination of the Executive’s employment
by the Company for Cause, (iii) a termination of the Executive’s employment by
the Company without Cause, (iv) a termination by the Executive of her employment
with the Company for Good Reason, (v) a resignation by the Executive other than
for Good Reason;

-3-



--------------------------------------------------------------------------------



 



provided, that the Executive shall provide the Company with at least 30 days’
prior written notice of such resignation, or (vi) the end of the Employment
Period in accordance with the non-renewal notice provisions of Paragraph 1(b).

          (b) Benefits Payable Upon Termination.

               (i) In the event of the termination of the Executive’s employment
on account of the Executive’s death, the termination of the Executive’s
employment by the Company due to Disability, the Executive’s resignation other
than for Good Reason upon at least 30 days’ prior written notice, the Company’s
termination of the Executive’s employment for Cause, the Company shall pay to
the Executive, or the Executive’s estate in the event of her death, in a lump
sum within ten business days following the termination of employment, all earned
but unpaid Salary at the rate then in effect and the amount of an earned but
unpaid Performance Bonus in respect of the most recently completed Fiscal Year
prior to the date of termination of employment; provided, however, that, any
Performance Bonus will be determined by reference to the terms of the Company’s
respective bonus or performance-based compensation plans or programs, if any,
or, if not set forth therein, as determined by the Company in its sole
discretion (such earned but unpaid Salary and Performance Bonus hereafter
referred to as “Earned Compensation”). Notwithstanding anything herein to the
contrary, if the EBITDA Targets are met with respect to the Fiscal Year in which
occurs the date of termination of employment, the Executive shall be entitled to
that portion, if any, of the Performance Bonus that would otherwise be payable
with respect to such Fiscal Year as set forth below:



  (a)   If the date of termination is on or after the last day of the eighth
full month in such Fiscal Year, the Executive shall be entitled to 100% of the
otherwise payable Performance Bonus.     (b)   If the date of termination is
prior to the last day of the eighth full month in such Fiscal Year, the
Executive shall be entitled to amount equal to the product of (A) the amount of
the Performance Bonus that would otherwise be payable, and (B) the ratio of
(x) the number of full months in such Fiscal Year ending on or prior to the date
of termination, over (y) the number 12.

              (ii) In the event of the termination of the Executive’s employment
by the Company without Cause, the end (without further extension) of the
Employment Period effective after January 11, 2008, or a termination by the
Executive of her employment with the Company for Good Reason, the Company shall
(A) pay to the Executive, in a lump sum within 10 business days following such
termination, all Earned Compensation and (B) continue to pay or provide the
Executive’s then-existing Salary and those medical and dental benefits provided
to senior employees of the Company, in accordance with the Company’s regular
payroll practices, until the 52 week period immediately following such
termination. Notwithstanding anything herein to the contrary, if the EBITDA
Targets are met with respect to the Fiscal Year in which occurs

-4-



--------------------------------------------------------------------------------



 



the date of termination of employment, the Executive shall be entitled to that
portion, if any, of the Performance Bonus that would otherwise be payable with
respect to such Fiscal Year as set forth below:



  (a)   If the date of termination is on or after the last day of the eighth
full month in such Fiscal Year, the Executive shall be entitled to 100% of the
otherwise payable Performance Bonus.     (b)   If the date of termination is
prior to the last day of the eighth full month in such Fiscal Year, the
Executive shall be entitled to amount equal to the product of (A) the amount of
the Performance Bonus that would otherwise be payable, and (B) the ratio of
(x) the number of full months in such Fiscal Year ending on or prior to the date
of termination, over (y) the number 12.

            (iii) In the event of the end (without further extension) of the
Employment Period effective on or before January 11, 2008 by reason of
non-renewal by the Company or the Executive, the Company shall (A) pay to the
Executive, in a lump sum within 10 business days following such termination, all
Earned Compensation and (B) continue to pay or provide the Executive’s
then-existing Salary and those medical and dental benefits provided to senior
employees of the Company, in accordance with the Company’s regular payroll
practices, until the end of the 26 week period immediately following such
termination. Notwithstanding anything herein to the contrary, if the EBITDA
Targets are met with respect to the Fiscal Year in which occurs the date of
termination of employment, the Executive shall be entitled to that portion, if
any, of the Performance Bonus that would otherwise be payable with respect to
such Fiscal Year as set forth below:



  (a)   If the date of termination is on or after the last day of the eighth
full month in such Fiscal Year, the Executive shall be entitled to 100% of the
otherwise payable Performance Bonus.     (b)   If the date of termination is
prior to the last day of the eighth full month in such Fiscal Year, the
Executive shall be entitled to amount equal to the product of (A) the amount of
the Performance Bonus that would otherwise be payable, and (B) the ratio of
(x) the number of full months in such Fiscal Year ending on or prior to the date
of termination, over (y) the number 12.

          (c) Notwithstanding anything herein to the contrary, to the degree
that a Performance Bonus cannot be calculated because the achievement of the
performance objectives applicable to such Performance Bonus cannot yet be
determined then payment of the earned Performance Bonus shall occur in a lump
sum within 10 business days following the date on which such performance goals
are calculated.

          (d) Definitions. For the purposes of this Agreement the following
capitalized terms shall have the following meanings:

-5-



--------------------------------------------------------------------------------



 



               (i) “Cause” shall mean any of the following: (A) fraud, personal
dishonesty, embezzlement or acts of gross negligence or gross misconduct on the
part of the Executive in the course of her employment; (B) a material breach of
the Executive’s fiduciary duty of loyalty to the Company; (C) a material breach
of this Agreement by the Executive that is injurious to the Company; (D) the
Executive’s conviction of or a plea of guilty or nolo contendere to (x) a
felony, or (y) any other crime (other than minor traffic violations) which could
reasonably be expected to have, or which actually has, a material adverse
financial impact on the Company or a material adverse impact on the Company’s
reputation and standing in the community; (E) use of alcohol, narcotics or other
controlled substances by the Executive which is, or could reasonably be expected
to become, materially injurious to the reputation or business of the Company or
which materially impairs, or could reasonably be expected to materially impair,
the performance of the Executive’s duties hereunder; (F) any material breach of
Paragraph 8 hereunder; or (G) willful failure by the Executive to follow the
lawful written directions of the Board.

               (ii) “Good Reason” shall mean any of the following: (A) the
assignment to the Executive of any duties inconsistent with her status as the
Chief Executive Officer of the Company; (B) the failure to re-elect the
Executive to the Board, or her dismissal from the Board other than as a result
of events which entitle the Company to terminate her for Cause; (C) the
reduction (without the Executive’s written consent) of the Executive’s annual
Salary as in effect on the Commencement Date or as the same may be increased
from time to time; (D) the relocation (without the Executive’s written consent)
of the Company’s headquarters from Rockaway, NJ to a location beyond a 50-mile
radius of New York City or requiring the Executive to be based anywhere other
than Rockaway, NJ or a location within a 50-mile radius of New York City, except
for required travel consistent with the terms herein; (E) the failure by the
Company, after written notice and a reasonable opportunity by the Company to
cure, to pay to the Executive any portion of her Salary, bonus or vest any of
her stock options when due; (F) a material breach of this Agreement by the
Company after written notice and a reasonable opportunity by the Company to
cure; or (G) the occurrence of a Change in Control provided that the Executive
must tender her resignation within 30 days of such Change in Control for such
Change in Control to constitute “Good Reason.”

               (iii) “Disability” shall mean the Executive’s inability to
perform the material duties required of her by the Company and historically
performed by her due to a mental or physical illness or incapacity for a period
of three consecutive months or for shorter periods aggregating four months
during any twelve-month period.

               (iv) “Change in Control” shall mean:



  (1)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) of 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more (on a
fully diluted basis) of either (x) the then outstanding shares of Common Stock,
taking into account as

-6-



--------------------------------------------------------------------------------



 



      outstanding for this purpose such shares issuable upon the exercise of
options or warrants, the conversion of convertible shares or debt, and the
exercise of any similar right to acquire shares (the “Outstanding Company Common
Stock”) or (y) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors or member managers (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this Paragraph 7(d)(iv), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition by
the Company or any “affiliate” of the Company, within the meaning of 17 C.F.R.
§230.405 (an “Affiliate”), (B) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Affiliate of the
Company, (C) any acquisition by any corporation pursuant to a transaction which
complies with clauses (x), (y) and (z) of Paragraph 7(d)(iv)(2), or (D) any
acquisition by any entity in which the Executive has a direct or indirect equity
interest of greater than five percent; or     (2)   Consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (x) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then outstanding shares of
common stock or interests and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation or other entity resulting from such Business
Combination (including, without imitation, a corporation or entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, and (y) no Person (excluding
(A) any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Affiliate of the Company, or such corporation resulting from such
Business Combination or any Affiliate of such corporation, and (B) any entity in
which the Executive has a direct or indirect equity interest of greater than
five percent or any Affiliate of such entity) beneficially owns, directly or
indirectly, 50% or more (on a fully diluted basis) of, respectively, the then
outstanding shares of common stock or interests of the corporation or entity
resulting from such Business Combination, taking into account as outstanding for
this

-7-



--------------------------------------------------------------------------------



 



      purpose such common stock or interests issuable upon the exercise of
options or warrants, the conversion of convertible stock, interests or debt, and
the exercise of any similar right to acquire such common stock or interests, or
the combined voting power of the then outstanding voting securities of such
corporation or other entity except to the extent that such ownership existed
prior to the Business Combination and (z) at least a majority of the members of
the board of directors or equivalent governing body of the corporation or other
entity resulting from such Business Combination were “Continuing Directors,”
where “Continuing Director” means (i) any member of the Board as of the
Commencement Date and (ii) any person who subsequently becomes a member of the
Board whose election or nomination for election is recommended by a majority of
the Continuing Directors; or     (3)   Approval by the shareholders or
equityholders of the Company of a complete liquidation or dissolution of the
Company.

     (e) Full Discharge of Company Obligations. The amounts payable to the
Executive pursuant to this Paragraph 7 and the vesting of her Stock Options as
provided in Paragraph 4(ii) herein following termination of her employment shall
be in full and complete satisfaction of the Executive’s rights under this
Agreement and any other claims she may have in respect of her employment by the
Company or any of its subsidiaries. Such amounts and vesting of Stock Options
shall constitute liquidated damages with respect to any and all such rights and
claims and, upon the commencement of the Executive’s receipt of such amounts and
vesting of Stock Options, and contingent on the full payment of such amounts and
vesting of Stock Options, the Company shall be released and discharged from any
and all liability to the Executive in connection with this Agreement or
otherwise in connection with the Executive’s employment with the Company and its
subsidiaries. The Executive agrees to enter into a release and waiver of claims
agreement satisfactory to the Company at the time of the Executive’s termination
of employment in order to implement the purpose of this Paragraph 7 (e).

       8. Restrictive Covenants. By and in consideration of the Restrictive
Covenant Stipend and Base Salary and other benefits to be provided by the
Company hereunder, the Executive agrees that:

          (a) Noncompetition. During the Employment Period and during the six
month period following termination of the Executive’s employment for any reason
(the “Restriction Period”), the Executive shall not, directly or indirectly,
whether as a principal, partner, employee, agent, consultant, shareholder (other
than shares purchased prior to the effective date of this Agreement or as a
holder, or a member of a group which is a holder, of not in excess of five
percent (5%) of the outstanding voting shares of any publicly traded company) or
in any other relationship or capacity be affiliated with any business
corporation, partnership, enterprise or entity in any geographic area, which
competes with the Company’s Business (as defined below). For purposes of this
Agreement, the “Company’s Business” at any time means

-8-



--------------------------------------------------------------------------------



 



the sale of party goods, including costumes, and any other line of business
which the Company or any of its subsidiaries (collectively, the “Company Group”)
is engaged in or has substantial plans to become engaged in at the time.

          (b) Confidentiality. Unless specifically authorized in writing by the
Company to do so, except to the extent required by an order of a court having
competent jurisdiction or under subpoena from an appropriate government agency,
the Executive shall not disclose (i) any non-public information pertaining to
the Company disclosed or made available to the Executive or known by the
Executive as a direct or indirect consequence of or through employment by the
Company, or (ii) any other information related to the Company’s referral
sources, business practices, trade secrets, operating methods, techniques,
products, processes, services or other operations (individually or collectively
“Operations”), including, but not limited to, information relating to research,
development, inventions, accounting, engineering or marketing of such Operations
and including any such information of any third party which the Company is under
an obligation to keep confidential (individually or collectively, “Confidential
Information”) to any third person unless such Confidential Information has been
previously disclosed to the public by the Company or is in the public domain
(other than by reason of the Executive’s breach of this Paragraph 8(b)).
Notwithstanding the foregoing, if the Executive is required by an order of a
court having competent jurisdiction or under subpoena from an appropriate
government agency to disclose Confidential Information, the Executive shall
provide the Company with prompt written notice of such requirement and shall
assist the Company to seek a protective order or other appropriate remedy
protecting its interests. In any event, the Executive will furnish only that
part of the Confidential Information that is required to be disclosed by the
court order or subpoena and will use reasonable efforts to obtain reliable
assurances that confidential treatment will be accorded to any Confidential
Information so furnished.

          (c) Nonsolicitation of Employees. During the Employment Period and for
a twelve (12) month period following the termination of Executive’s employment
for any reason, the Executive shall not directly or indirectly solicit,
encourage or induce any employee of the Company Group to terminate employment
with the Company Group, and shall not directly or indirectly, either
individually or as owner, agent, employee, consultant or otherwise, offer
employment to any person who is or was employed by the Company Group unless such
person shall have ceased to be employed by the Company Group for a period of at
least six months.

          (d) Company Property. Except as expressly provided herein, at the time
of the Executive’s termination of employment or at any other time as the Board
may request, the Executive shall return to the Company all property of the
Company Group, including any credit cards, keys or entry cards, automobile and
other machinery, all computers, cell phones or other electronic equipment and
all memoranda, notes, records, reports, manuals, drawings and blueprints,
including electronic versions, concerning the Company’s Business (and all copies
thereof) in the Executive’s possession or under her control.

          (e) Developments the Property of the Company. All discoveries,
inventions, ideas, technology, formulas, designs, software, programs,
algorithms, products, systems, applications, processes, procedures, methods and
improvements and enhancements conceived, developed or otherwise made or created
or produced by the Executive alone or with others, and

-9-



--------------------------------------------------------------------------------



 



in any way relating to the Company’s Business, whether or not subject to patent,
copyright or other protection and whether or not reduced to tangible form, at
any time during the Employment Period (“Developments”), shall be the sole and
exclusive property of the Company. The Executive agrees to, and hereby does,
assign to the Company, without any further consideration, all of the Executive’s
right, title and interest throughout the world in, and to, all Developments. The
Executive agrees that all such Developments that are copyrightable may
constitute works made for hire under the copyright laws of the United States
and, as such, acknowledges that the Company is the author of such Developments
and owns all of the rights comprised in the copyright of such Developments and
the Executive hereby assigns to the Company without any further consideration
all of the rights comprised in the copyright and other proprietary rights the
Executive may have in such Developments to the extent that it might not be
considered a work made for hire. The Executive shall make and maintain adequate
and current written records of all Developments and shall disclose all
Developments fully, and in writing, to the Company promptly after the
development of same, and at any time upon request.

          (f) Protection of Legitimate Business Interests. The Executive
acknowledges that (i) the Executive’s position with the Company requires the
performance of services which are special, unique and extraordinary in character
and places her in a position of confidence and trust with the customers and
employees of the Company, through which, among other things, she will obtain
knowledge of the Company’s technical information and know-how and become
acquainted with its customers, in which matters the Company has substantial
proprietary interests, (ii) the restrictive covenants in this Paragraph 8 are
necessary in order to protect and maintain such proprietary interests and other
legitimate business interests of the Company, and (iii) the Company would not
have entered into this Agreement unless such covenants were included herein.

          (g) Injunctive Relief and Other Remedies with Respect to Covenants.
The Executive acknowledges and agrees that the covenants and obligations of the
Executive with respect to noncompetition, nonsolicitation, confidentiality,
Company property, developments and nondisparagement relate to special, unique
and extraordinary matters and that a violation of any of the terms of such
covenants and obligations will cause the Company irreparable injury for which
adequate remedies are not available at law. Therefore, the Executive agrees that
the Company shall (i) be entitled to an injunction, restraining order or such
other equitable relief (without the requirement to post bond) restraining the
Executive from committing any violation of the covenants and obligations
contained in this Paragraph 8 and (ii) have no further obligation to make any
payments to the Executive hereunder following any material violation of the
covenants and obligations contained in this Paragraph 8. These remedies are
cumulative and are in addition to any other rights and remedies the Company may
have at law or in equity. The Executive (x) acknowledges and agrees that the
covenants set forth in Paragraph 8 are reasonable and valid in geographical and
temporal scope and in all other respects and (y) represents that her economic
means and circumstances are such that such covenants will not prevent her from
providing for herself and her family on a basis satisfactory to her.

-10-



--------------------------------------------------------------------------------



 



          (h) Non-Disparagement. The Executive shall not at any time after the
date hereof disparage the Company Group or any of its officers, directors,
shareholders or any of their respective affiliates. The Company agrees that the
Board and the executive officers of the Company shall not at any time after the
date hereof disparage the Executive. The obligations of Executive and the
Company under this Paragraph 8(h) shall not apply to truthful disclosures that
are required by applicable law, regulation or order of a court or governmental
agency.

          (i) Notifications. The Executive agrees that prior to becoming
employed by any entity during the Restriction Period, the Executive will
(i) provide notice to the Company of such employment and (ii) provide copies of
Paragraphs 8(a), (b) and (c) to such prospective employer. The Executive further
agrees that the Company may provide notice to such prospective employer of the
Executive’s obligations under this Agreement, including, without limitation, the
Executive’s obligations pursuant to this Paragraph 8.

     9. Miscellaneous.

          (a) Survival. Paragraphs 7 (relating to early termination of
employment), 8 (containing the restrictive covenants), and all the provisions of
this Paragraph 9 shall survive the termination of this Agreement (and the
Executive’s employment hereunder) in accordance with their terms.

          (b) Validity and Enforceability. The invalidity or unenforceability of
any provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision or provisions of this Agreement, which
shall remain in full force and effect. If any provision of this Agreement is
held to be invalid, void or unenforceable in any jurisdiction, any court or
arbitrator so holding shall substitute a valid, enforceable provision that
preserves, to the maximum lawful extent, the terms and intent of such provisions
of this Agreement. If any of the provisions of, or covenants contained in, this
Agreement are hereafter construed to be invalid or unenforceable in any
jurisdiction, the same shall not affect the remainder of the provisions or the
enforceability thereof in any other jurisdiction, which shall be given full
effect, without regard to the invalidity or unenforceability in such other
jurisdiction. Any such holding shall affect such provision of this Agreement,
solely as to that jurisdiction, without rendering that or any other provision of
this Agreement invalid, illegal, or unenforceable in any other jurisdiction. If
any covenant should be deemed invalid, illegal or unenforceable because its
scope, either geographical or temporal, is considered excessive, such covenant
will be modified so that the scope of the covenant is reduced only to the
minimum extent necessary to render the modified covenant valid, legal and
enforceable.

          (c) Arbitration. In the event that any dispute or controversy should
arise under or in connection with this Agreement the parties hereto shall first
attempt to resolve such dispute through mediation, the costs of which shall be
shared equally by the parties. In the event that such dispute is not resolved in
mediation, the parties agree that it shall be resolved by binding arbitration;
provided, that any dispute or controversy relating to Paragraph 8 (including any
claim for specific performance) may be brought by any party hereto in any court
of competent jurisdiction; provided, further, that, if the state or federal
courts of New Jersey have jurisdiction, such disputes or controversies shall be
litigated in New Jersey. The arbitration shall

-11-



--------------------------------------------------------------------------------



 



be held in Morris County, New Jersey and except to the extent inconsistent with
this Agreement, shall be conducted in accordance with the Labor Arbitration
Rules of the American Arbitration Association then in effect at the time of the
arbitration, and otherwise in accordance with principles which would be applied
by a court of law or equity. The arbitrator shall be acceptable to both the
Company and the Executive. If the parties cannot agree on an acceptable
arbitrator, the dispute shall be heard by a panel of three arbitrators, one
appointed by each of the parties and the third appointed by the other two
arbitrators. Judgments on any award may be entered in and enforced by any court
of appropriate jurisdiction. Each party shall pay her or its own costs for the
arbitration or litigation, as the case may be, with the cost of the arbitrator,
if applicable, to be equally divided between the parties.

          (d) Binding Effect. This Agreement shall be binding on, and shall
inure to the benefit of, the Company and any person or entity that succeeds to
the interest of the Company (regardless of whether such succession does or does
not occur by operation of law) by reason of the sale of all or a portion of the
Company’s stock, a merger, consolidation or reorganization involving the Company
or a sale of the assets of the business of the Company (or portion thereof) in
which the Executive performs a majority of her services. This Agreement shall
also inure to the benefit of the Executive’s heirs, executors, administrators
and legal representatives.

          (e) Assignment. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive. The Company may
assign its rights, together with its obligations, hereunder in connection with
any sale, transfer or other disposition of all or substantially all of the
business assets with respect to which the Executive is performing a majority of
her services at any such time.

          (f) Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters referred to herein. No
other agreement relating to the terms of the Executive’s employment by the
Company, oral or otherwise, shall be binding between the parties unless it is in
writing and signed by the party against whom enforcement is sought. There are no
promises, representations, inducements or statements between the parties
relating to the terms of the Executive’s employment with the Company other than
those that are expressly contained herein. The Executive acknowledges that she
is entering into this Agreement of her own free will and accord, and with no
duress, that she has read this Agreement and that she understands it and its
legal consequences.

          (g) Waiver. Waiver by any party hereto of any breach or default by the
other party of any of the terms of this Agreement shall not operate as a waiver
of any other breach or default, whether similar to or different from the breach
or default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or her rights hereunder on any occasion or
series of occasions.

          (h) Notices. Any notice required or desired to be delivered under this
Agreement shall be in writing and shall be delivered personally, by courier
service, by registered mail, return receipt requested, or by telecopy and shall
be effective upon actual receipt by the party to which such notice shall be
directed; provided, that, a refusal by a party to accept delivery

-12-



--------------------------------------------------------------------------------



 



shall constitute receipt. Notices shall be addressed as follows (or to such
other address as the party entitled to notice shall hereafter designate in
accordance with the terms hereof):

         

  If to the Company:   Party City Corporation



      400 Commons Way



      Rockaway, New Jersey 07866



      Attention: Vice President of Human Resources

 
       

  with a copy to:   Party City Corporation



      400 Commons Way



      Rockaway, New Jersey 07866



      Attention: Vice President and General Counsel

 
       

  If to the Executive:   Nancy Pedot



      63 West 17th Street



      Apt. 6A



      New York, New York 10011

 
       

  with a copy to:   Eaton & Van Winkle LLP



      3 Park Avenue, 16th Floor



      New York, New York 10016



      Attention: Thomas A. Hickey, Esq.

-13-



--------------------------------------------------------------------------------



 



          (i) No Conflicting Obligations. The Executive represents that her
performance of the terms of this Agreement and her employment by the Company
does not and will not breach any agreement to which the Executive is a party
including (without limitation) any agreement to keep in confidence proprietary
information or trade secrets acquired by the Executive in confidence or in trust
prior to the date of this Agreement. The Executive has not entered into, and
hereby agrees not to enter into, any agreement whether written or oral in
conflict with this Agreement. The Executive further agrees not to use in the
performance of her duties for the Company any confidential materials or
documents of a present or former employer of the Executive, or any materials or
documents obtained by the Executive under a binder of confidentiality imposed by
reason of any of the Executive’s consulting relationships, if any, unless such
materials or documents are generally available to the public or the Executive
has authorization from such present or former employer or client for the
possession and unrestricted use of such materials.

          (j) Amendments. This Agreement may not be altered, modified or amended
except by a written instrument signed by each of the parties hereto.

          (k) Headings. Headings to paragraphs in this Agreement are for the
convenience of the parties only and are not intended to be part of or to affect
the meaning or interpretation hereof.

          (l) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

          (m) Withholding. Any payments provided for herein shall be reduced by
any amounts required to be withheld by the Company from time to time under
applicable Federal, State or local income or employment tax laws or similar
statutes or other provisions of law then in effect.

          (n) Governing Law. This Agreement shall be governed by the laws of the
State of New Jersey, without reference to principles of conflicts or choice of
law under which the law of any other jurisdiction would apply.

[NO MORE TEXT ON THIS PAGE]

-14-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has hereunto set her hand as of the
day and year first above written.

      PARTY CITY CORPORATION
 
   
By:
  /s/ Gregg A. Melnick

 

--------------------------------------------------------------------------------

Its:
  Chief Financial Officer
 
    EXECUTIVE
 
    /s/ Nancy Pedot

--------------------------------------------------------------------------------

Nancy Pedot

-15-